        Case 2:15-cv-01910-JAM-DB Document 68 Filed 09/29/20 Page 1 of 2



 1 Nancy Park Minkler (236750)
   nancy@parkminkler.com
 2 PARK MINKLER
   1001 Hwy 4, Suite 5
 3 PO Box 3446
   Arnold, CA 95223-3446
 4 Phone: (510) 504-2893

 5 Attorney for Plaintiff
   Tonia Johns
 6
   McGregor W. Scott
 7 United States Attorney
   Victoria L. Boesch
 8 Assistant United States Attorney
   501 I Street, Suite 10-100
 9 Sacramento, CA 95814

10 Attorneys for Postmaster General

11
                                 DISTRICT COURT OF CALIFORNIA
12
                  EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION
13

14
     TONIA JOHNS                                       )   Case No.: 2:15-cv-01910-JAM-DB
15                                                     )
                               Plaintiff,              )
16                                                     )   JOINT REQUEST TO EXTEND
            vs.                                        )   DEADLINE TO FILE DISPOSITIONAL
17                                                     )   DOCUMENTS
   MEGAN J. BRENNAN, Postmaster General,               )
18 United States Postal Service; DOES 1 through        )
   10, inclusive                                       )
19                                                     )
                                                       )
20                                                     )
                              Defendants.              )
21                                                     )
                                                       )
22                                                     )
23

24          Following an agreement between the parties to resolve this case, the Court set a deadline of

25 June 19, 2020 to file dispositional documents. Due to a delay in processing payment of the

26 settlement funds, the Court granted the parties’ request to extend the deadline to August 7, 2020.

27 [Dkt. 62] Because of additional delays in processing the settlement funds, the Court granted the

28 parties’ request for an additional extension to August 21, 2020. [Dkt. 64]. Plaintiff’s counsel
                                                     -1-
                       JOINT REQUEST TO EXTEND DEADLINE TO FILE DISPOSITIONAL DOCUMENTS
        Case 2:15-cv-01910-JAM-DB Document 68 Filed 09/29/20 Page 2 of 2



 1 received the settlement funds, but there was a dispute regarding the form and allocation of the

 2 payment. The parties have resolved the issue with a side agreement, but need additional time to

 3 execute the agreement and have the settlement funds issued again. The parties therefore

 4 respectfully request that the Court move the deadline to file dispositional documents to December

 5 18, 2020.

 6

 7                                             Respectfully submitted,

 8

 9                                              PARK MINKLER
10

11    Date: September 28, 2020                     /s/ Nancy Park Minkler
                                                Nancy Park Minkler
12                                              Attorney for Plaintiff Tonia Johns
13

14

15
                                                McGREGOR W. SCOTT
16                                              United States Attorney
17

18    Date: September 28, 2020                     /s/ Victoria L. Boesch (authorized on 9/28/20)
                                                Victoria L. Boesch
19                                              Assistant United States Attorney
                                                Attorneys for the Postmaster General
20

21
                                                  ORDER
22

23
     DATED: September 28, 2020                          /s/ John A. Mendez
24                                                      HONORABLE JOHN A. MENDEZ
                                                        UNITED STATES DISTRICT COURT JUDGE
25

26

27

28
                                                     -2-
                       JOINT REQUEST TO EXTEND DEADLINE TO FILE DISPOSITIONAL DOCUMENTS
